FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                   March 24, 2014
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                    Clerk of Court
                                   TENTH CIRCUIT


 STATE OF KANSAS,

          Plaintiff - Appellee,
                                                         No. 13-3237
 v.                                         (D.C. No. 5:13-CV-04080-EFM-KGS)
                                                          (D. Kan.)
 DAVID MARTIN PRICE,

          Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before KELLY, ANDERSON, and BACHARACH, Circuit Judges. **


      Defendant-Appellant David Martin Price appeals the district court’s

dismissal of his case for failure to cure deficiencies in his removal petition,

specifically “a copy of all process, pleadings, and orders served upon” him.

Kansas v. Price, 5:13-CV-04080-EFM-KGS (D. Kan. Aug. 28, 2013). Our

jurisdiction arises under 28 U.S.C. § 1291, and we affirm.


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
      On July 30, 2013, Mr. Price sought removal from Kansas state court based

on federal question jurisdiction. 1 R 4-36. On August 5, 2013, a magistrate judge

issued an order to show cause, explaining that Mr. Price (1) failed to provide a

copy of any process, pleadings, and orders served upon him in the underlying

state action as required by 28 U.S.C. § 1446(a); (2) his petition for removal was

likely untimely, 28 U.S.C. § 1446(b); and (3) the underlying action appeared to

pertain to child support, a state issue for which the federal district court lacked

jurisdiction. R 44-46. In response, Mr. Price included his notice of removal filed

in state district court. R. 52. He contended that he need not provide any of the

underlying documents, arguing in part that the requirement impermissibly held

him to a heightened pleading standard and that subject-matter jurisdiction was

nonetheless proper because his claims were based on fraud. R 47-48. The district

court dismissed the case based on the failure to provide the requested documents

and denied reconsideration. R 58-59, 69.


      1
         Mr. Price’s petition for removal does not unequivocally establish what
was before Kansas state court, although Respondent-Appellee State of Kansas
explains that Mr. Price was ordered by the district court of Shawnee County,
Kansas to pay child support. See Aplee. Br. 3. We also note that Mr. Price has
had numerous other actions before this court. See Price v. Vratil, 365 F. App’x
976 (10th Cir. 2010) (unpublished) (affirming the dismissal of a lawsuit against a
judge as frivolous or malicious); Price v. Kansas ex rel. Six, 365 F. App’x 970
(10th Cir. 2010) (unpublished) (denying COA for an unauthorized habeas
petition); Kansas ex rel. Six v. Price, No. 09-3181 (10th Cir. Dec. 31, 2009)
(dismissing the appeal of a remand order as jurisdictionally defective); Price v.
Kansas ex rel. Six, No. 09-3268 (10th Cir. Dec. 15, 2009) (dismissing the appeal
of the denial of a habeas petition as untimely).

                                         -2-
       Mr. Price asserts similar arguments on appeal, adding that the documents

are unnecessary because (1) the underlying case is fraudulent and he has already

cited the record on file, 2 (2) neither the district court nor this court specified what

documents were necessary, and (3) federal jurisdiction is appropriate because his

allegations are against several Kansas officials. Aplt. Br. 11-14; Aplt. Reply Br.

5-6.

       We are not persuaded. Although this court has overlooked de minimis

filing defects, see, e.g., Countryman v. Farmers Ins. Exch., 639 F.3d 1270, 1272

(10th Cir. 2011), Mr. Price’s failure to provide any documents from the state

court proceedings served upon him, after receiving an order to show cause, is not

de minimis. Although pro se, Mr. Martin is still obligated to comply with the

statutes and rules governing removal. Garrett v. Selby Connor Maddux & Janer,

425 F.3d 836, 840 (10th Cir. 2005).

       AFFIRMED. All pending motions are DENIED.




                                         Entered for the Court


                                         Paul J. Kelly, Jr.
                                         Circuit Judge



       2
        Mr. Price asserts that the district court “could have easily had these
records e-filed for verification” of his claims. Aplt. Reply Br. 7.

                                          -3-